Citation Nr: 0825345	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-07 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a low back disorder status post discectomy, for 
the applicable period prior to November 28, 2005. 

2.  Entitlement to a disability evaluation in excess of 20 
percent for a low back disorder status post discectomy, for 
the period beginning on November 28, 2005. 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, denying an increased evaluation for the 
veteran's service-connected low back disorder status post 
discectomy above the 10 percent then assigned.  By a February 
2006 rating action, the RO granted an increased evaluation to 
20 percent for the low back disorder, effective November 28, 
2005.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2007. 

As the Board noted in its prior remand of the case in August 
2007, a DD Form 214 indicates 20 years of active service, but 
only indicates confirmed dates of service from June 1989 to 
June 1999.  The Board suggested that the RO might wish to 
verify all dates of service.  The claims file does not 
reflect that the RO did so prior to the present adjudication, 
but this is not fatal to the adjudication herein, since this 
instant adjudication addresses an increased rating claim 
commenced in March 2004, and hence verification of the 
precise dates of prior periods of active service (as opposed 
to relevant clinical findings) is not ultimately relevant to 
this adjudication.  


FINDINGS OF FACT

1.  For the rating interval prior to November 28, 2005, the 
veteran's low back disorder status post discectomy, when 
considering all signs and clinically supported symptoms of 
impairment (including pain symptoms), is not equivalent to 
forward flexion of the thoracolumbar spine limited to 60 
degrees or less or combined range of motion of the 
thoracolumbar spine limited to 170 degrees or less.

2.  For the rating interval beginning November 28, 2005, the 
veteran's low back disorder status post discectomy, when 
considering all signs and clinically supported symptoms of 
impairment (including pain symptoms), is not equivalent to 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSIONS OF LAW

1.  For the rating interval prior to November 28, 2005, the 
criteria for a disability rating above 10 percent are not met 
for the veteran's service-connected low back disorder status 
post discectomy.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.71a, Diagnostic Code 5235-5243 (2007).

2.  For the rating interval beginning on November 28, 2005, 
the criteria for a disability rating above 20 percent are not 
met for the veteran's service-connected low back disorder 
status post discectomy.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.71a, Diagnostic Code 5235-5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case.  

By a VCAA letter in May 2004, prior to the RO's initial 
adjudication of the claim(s) on appeal (initially a single 
claim for increased evaluation for a low back disorder, which 
has become effectively two claims by virtue of staged ratings 
with the RO's grant of an increased evaluation for the 
claimed low back disorder effective from November 28, 2005) 
in October 2004, and by subsequent VCAA letters in October 
2004 (followed by readjudication of the claim(s) by an RO 
rating action and SSOC in February 2006) and November 2007 
(followed by readjudication of the claims by an SSOC in March 
2008), the veteran was informed of the notice and duty to 
assist provisions of the VCAA, and was informed of the 
information and evidence necessary to substantiate his claims 
for increased evaluation for his low back disorder.  The 
letters described the bases of review and the requirements to 
sustain the claims.  Also by those letters, the veteran was 
told that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

To the extent the initial VCAA letter was deficient in 
notifying the veteran or assisting in these claims, these 
deficiencies were cured by the above-noted subsequent VCAA 
letters, followed by readjudication of the appealed claims.  
Mayfield v. Nicholson, supra.

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) which are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44.  

Considering notice criteria as delineated in Vazquez-Flores, 
the Board notes that the November 2007 VCAA letter 
substantially satisfied the criteria to the extent necessary 
to allow for Board adjudication of the increased rating 
claims for low a back disorder status post discectomy without 
prejudice to the veteran.  That November 2007 VCAA letter was 
followed by RO readjudication of the claims by the RO in 
March 2008, thereby curing any Vazquez-Flores-type 
deficiencies in prior VCAA notices.  To the extent this 
latest notice may have fallen short of the broadest 
interpretations of all requirements under Vazquez-Flores, the 
Board here finds that the veteran suffered no prejudice 
thereby.  Specifically, the November 2007 letter did inform 
the veteran that to substantiate the claim he must provide, 
or must ask the VA to obtain, medical or lay evidence showing 
worsening of the low back disorder status post discectomy and 
the effect on the veteran's work and regular functioning.  
The veteran was also informed of the types of medical or lay 
evidence he may submit relevant to establishing entitlement 
to an increased evaluation.  

The veteran was not expressly informed by these letters that 
demonstrated range of motion of the spine, and pain and pain-
related factors affecting functional use, and impairments of 
radiculopathy or durations of incapacitation requiring 
prescribed bed rest, could all impact the rating assigned.  
See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5235-5243 (2007).  
These factors were appropriately addressed by the VA 
examiners in the course of appeal and prior to the most 
recent SSOC, as well as at the veteran's hearing before the 
undersigned.  The veteran provided information responsive to 
examiners' inquiries addressing these questions.  There is no 
reasonable possibility that the clarity, completeness, or 
forthrightness of the veteran's testimony at the hearing or 
responses to questions by the VA examiner would be improved 
by a more complete explanation of the factors impacting a 
rating assigned for the veteran's low back disorder status 
post discectomy.  Rather, a complete and accurate picture of 
this scope of disability has been obtained by these 
examinations, recent EMG testing, and the veteran's 
statements and testimony, all of which adequately addressed 
relevant elements of the rating criteria particular to low 
back spinal and disc disorders such as the veteran's low back 
disorder status post discectomy.  

The veteran was informed by the VCAA letter in November 2007 
of additional evidence which would further his claim, 
including specifically records of treatment or examination at 
an Air Force facility in recent years about which the veteran 
testified at his hearing in January 2007.  By this notice the 
RO additionally fulfilled VCAA and Vazquez-Flores-type 
requirements.  The VA cannot be faulted in its development 
efforts by the veteran's failure to reply to those requests.  
The Board notes that the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in circumstances where 
he may or should have evidence that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193.  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

By the November 2007 VCAA letter and its development notice 
and requests to the veteran, as well as by obtaining records 
of VA EMG testing in January 2006, and by subsequent 
readjudication of the claims on appeal, the RO satisfactorily 
completed the Board's August 2007 remand development 
requests.  See Stegall v. West, 11 Vet. App. 268 (1998).

Further, the VCAA letters sent to the veteran requested that 
he advise of any VA and private medical sources of evidence 
pertinent to his claims, and to provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claims.  Records were requested and obtained 
from all indicated sources.  These included VA treatment 
records.  The veteran did not provide authorization to obtain 
private treatment records pertinent to his claims, or 
otherwise did not inform of pertinent private records not 
submitted into the record.  All records obtained were 
associated with the claims file.  Hence, any VA development 
assistance duty under the VCAA to seek to obtain indicated 
pertinent records has been fulfilled.  The veteran has not 
presented and provided requisite assistance for any avenues 
of evidentiary development that the RO has not pursued by 
query.  Hence, the case presents no reasonable possibility 
that additional evidentiary requests would further the claim.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  

Recent VA examinations and EMG tests, as discussed below, 
taken together, along with records of VA treatment, are 
adequate for the Board's adjudication herein.  Thus, the 
Board determines that the evidentiary record is adequate, and 
that no medical question remains, regarding the veteran's 
claims for increased rating for low back disorder status post 
discectomy.  A remand for an examination based on the 
veteran's unsubstantiated allegations of greater radicular-
type symptoms of his low back disorder status post discectomy 
is unnecessary, and would constitute an unreasonable delay 
and expenditure of scarce VA resources.  See 38 C.F.R. 
§ 3.303; Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's 
statutory duty to assist is not a license for a "fishing 
expedition").

As noted in the Introduction, the veteran provided testimony 
addressing his claims at the hearing in January 2007 before 
the undersigned.  There is no indication that he desired to 
further address his claims, or that such a desire remains 
unfulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Increased Rating for Low Back Disorder Status Post 
Discectomy 

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

These ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2007).

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.


The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Potentially applicable rating criteria for a low back 
disorder status post discectomy are listed here.  For the low 
back, a 10 percent evaluation is warranted for limitation of 
motion of the thoracolumbar spine in forward flexion to 
greater than 60 degrees but not greater than 85 degrees; or 
for combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour.  Also for the 
low back, a 20 percent evaluation is warranted for limitation 
of motion of the thoracolumbar spine of greater than 30 
degrees but no greater than 60 degrees, or for combined range 
of motion of the thoracolumbar spine of not greater than 120 
degrees, or, again, for muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.  A 40 percent evaluation is warranted for the low 
back for forward flexion of the thoracolumbar spine limited 
to 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5235-5243.

Normal range of motion of the thoracolumbar spine is flexion-
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees and rotation from 0 to 30 
degrees.  38 C.F.R. §4.71a, Plate V.

Intervertebral disc syndrome may be rated based on either the 
total duration of incapacitating episodes over the past 12 
months or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DCs 5235-5243, instruction 
following Note 6.  Incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least six weeks 
during the previous 12 months warrant a 60 percent disability 
rating.  Incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks during the previous 12 months warrant a 
40 percent disability rating.  38 C.F.R. § 4.71a, DC 5243.

For purposes of evaluations under the criteria for 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" denotes orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
38 C.F.R. § 4.71a, DC 5243, Note 1.  Further instructions 
under the revised criteria for rating intervertebral disc 
syndrome provide that, when evaluating on the basis of 
chronic manifestations, orthopedic disabilities are to be 
evaluated under the criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
are to be evaluated separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  
Id. at Note 2.

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed 
Cir. 2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

Here, the Board has duly considered the veteran's lay 
statements, including as presented in submitted statements 
and testimony, and statements noted in reports of medical 
treatment and examination.  While such symptoms as pain and 
levels of perceived impairment of functioning as may be 
associated with the veteran's low back disorder may be to 
some degree inherently subjective, the Board looks to the 
veteran's statements as supported by more objective indicia 
of disability, including observable signs and symptoms of 
disease, laboratory tests, and the presence or absence of 
further objective signs of impairment or disuse of affected 
parts, inclusive of findings and conclusions of medical 
treatment professionals and examiners.  

At a May 2004 VA examination purportedly to address his 
gastrointestinal system, an examiner also addressed the 
veteran low back, noting the veteran's complaints of pain in 
the back three to four times per month, lasting three to four 
hours per incident, with pain then at a level of 6/10, and 
reportedly keeping the veteran up at night.  The veteran 
further reported that the pain radiated down the left leg and 
was associated with numbness in both thighs.  The veteran 
reported incapacity to perform heavy lifting or to remain in 
the same position for prolonged periods.  He also reported 
that prolonged walking precipitated low back pain.  The 
examiner noted that the veteran presented without acute 
distress, walked with a normal gait and without assistive 
devices, and moved normally.  

The May 2004 examiner recorded range of motion to 80 degrees 
flexion, 20 degrees extension, 20 degrees right lateral 
flexion and 25 degrees left lateral flexion actively and 
passively.  The examiner assessed residuals of discectomies 
with chronic low back pain.  

Upon VA examination in June 2004 specifically to address his 
low back disorder status post discectomy, the examiner noted 
the veteran's work as a full-time instructor, and his report 
of currently being bothered by his low back three to four 
times per week, with average discomfort at 4/10 intensity.  
The veteran further reported three times per week 
experiencing pain radiating to the posterior of both lower 
extremities, down to the toes, including tingling in the 
toes.  However, he reported having no flare-ups or 
difficulties with repeated use.  He denied that the condition 
prevented work activities.  Though walking was limited to two 
miles, he could sit without restriction.  He did report 
increased pain with driving over 90 minutes.  The examiner 
noted April 2000 x-rays showing minimal spondylosis at L3-L4.  
The examiner also noted the veteran's history of surgery in 
1995.  




At that June 2004 evaluation, the examiner noted that the 
veteran used no assistive or supportive devices.  The 
examiner observed s normal gait, and absence of both 
tenderness to palpation in the lumbar region and pain on 
percussion.  Straight leg raising was negative bilaterally, 
and lower extremity reflexes were present and symmetric.  
Muscle strength was 5/5 bilaterally without spasm, and 
sensation was normal in the lower extremities.  Range of 
motion of the thoracolumbar spine was to 70 degrees flexion, 
25 degrees extension, 20 degrees side bending bilaterally, 
and 20 degrees rotation bilaterally.  The veteran complained 
of pain at these endpoints.  The examiner assessed simply 
"[l]umbar spine status post surgery," and thus afforded 
little basis for concluding that the veteran's disorder 
presented particular aspects of impairment other than those 
observed by the examiner.  

In July 2004 the veteran underwent a private EMG examination 
of the right lower extremity.  That examiner assessed a 
normal electrical examination, finding no evidence of 
abnormal nerve conduction velocities or latencies, and none 
of denervation or myopathy.  

Upon VA examination in November 2005, the veteran reported 
full-time work as an instructor.  He used no assistive or 
supportive devices.  However, he complained of daily pain of 
3/10 intensity, numbness in the right leg twice weekly with 
right radiating pain, and occasional radiating pain or 
numbness in the left leg.  He denied flare-ups, but reported 
that pain increased with activity.  The veteran was noted to 
have taken prescribed pain medication within the past twelve 
months, but to have recently stopped taking prescribed 
medicine in favor of herbs from an American Indian medicinal 
source.  The veteran reported that pain may decrease his 
walking and standing, but that his low back disorder status 
post discectomy did not affect his daily activities.  

Upon evaluation in November 2005, the examiner observed a 
normal gait.  Palpation in the right paralumbar region 
produced complaints of pain in the right lower extremity.  
There were no muscle spasms, and there was no pain midline or 
with percussion.  Deep tendon reflexes were 2/4, and seated 
straight leg raising was negative.  Manual muscle strength 
testing showed strength 5/5 in the lower extremities except 
for 4/5 in the right quadriceps.  The examiner assessed 
moderate functional impairment, with no fatigability or 
incoordination.

The November 2005 examiner reviewed MRIs obtained in March 
2005 showing a large right paracentral disc protrusion at L4-
L5 effacing the right L5 nerve root with moderate spinal 
stenosis; disc bulge at L3-L4 and L5-S1; and minimal 
enhancing scar adjacent to the S1 nerve root on the left.  

The veteran did not show up for EMG testing for review by the 
November 2005 examiner, but did undergo EMG testing in 
January 2006, investigating both lower extremities.  These 
studies were assessed as normal, without evidence of 
lumbosacral radiculopathy or sensory neuropathy of the legs, 
bilaterally.  

The Board has reviewed the claims file, and finds objective 
clinical treatment records evidence to be not inconsistent 
with findings as noted upon the VA examinations and tests.  

At his January 2007 hearing, the veteran testified that 
current symptoms consisted of pain and numbness most of the 
time, though at times one leg drops too quickly and he falls.  
He added that his legs become numb, more so on the right, 
whenever he lifts a box, such as a box of paper weighing 30 
or 35 pounds.  However, he explained that his work as a 
diesel mechanic instructor did not require such lifting very 
often, but also did not permit him to use a cane, and he did 
not use a cane or other assistive device.  He added that his 
right leg also becomes numb when he is sitting or standing 
for a prolonged period.  His work was now limited to teaching 
a single shift.  He testified that he still liked to "work 
out" and to walk.  He noted that he still had difficulties 
with his lower extremities including numbness, but that he 
could cope with this.  He also testified to flare-ups 
occurring every month or two, occurring spontaneously or when 
he is lifting or running.  When the flare-ups occur, he takes 
Motrin, and does not visit the doctor for these episodes 
because he has become accustomed to them.  He testified, 
rather, that he sees someone for his back every 90 to 120 
days.  He reported that his primary care physician was at the 
Air Force base, and he obtained his medications from that 
source.  


He added that his back has been worse since he last re-
injured it when he had a bad cold and sneezed.  He contended 
that this resulted in rupture of four discs, and explained 
that the next morning when trying to get out of bed his right 
leg wouldn't hold his weight.  Following that episode, 
medical management resulted in his taking an excess of 
medication, but he had since then used alternative medicines 
including acupuncture, and now took Meloxicam, a muscle 
relaxant.  He add that if he were to have surgery it would 
require placing a rod in his back, which he refuses to do.  
He also alluded to difficulties with his right knee.  

As discussed in the VCAA analysis, above, the veteran was 
requested to assist in development of his claim, including 
informing of and/or assisting in obtaining reported records 
of treatment in recent years at an Air Force facility.  
However, he did not reply to that November 2007 request, and 
accordingly VA lacks information required to obtain those 
records.  The veteran also has not submitted any medical 
evidence which would establish a link between his service-
connected low back disorder status post discectomy and his 
complained-of significant symptoms of the lower extremities.  
As detailed above, EMG studies of the right lower extremity 
in 2004 and of both lower extremities in 2006 produced only 
normal findings, without evidence of any radiculopathy or 
sensory neuropathy.  VA examiners in May and June of 2004 and 
November 2005 also did not identify objective evidence of 
radiculopathy, most notably with neurological and muscular 
function evaluation of the lower extremities as well as 
straight leg raising negative in May 2004 and November 2005.  
While the November 2005 VA examiner did review March 2005 MRI 
findings including of moderate spinal stenosis at L5 
associated with a large disc bulge at that level, significant 
lower extremity impairment was still not found upon November 
2005 examination.  

There is no indication that the slightly lessened strength in 
the right quadriceps observed in November 2005 is 
attributable to the veteran's low back disorder status post 
discectomy.  Rather, the record reflects a right knee 
disorder and absence of low back radiculopathic affecting on 
that muscle group.  




Accordingly, considering objective clinical and evaluative 
examination findings, the Board concludes that the weight of 
objective evidence including clinical evaluation  findings 
and EMG tests are against any significant radicular pathology 
to support the veteran's contentions of lower extremities 
involvement in his low back disorder status post discectomy.  
With this weight of objective evidence against such a link to 
significant lower extremity disability, the Board cannot 
attribute the veteran's complaints of such significant lower 
extremity symptoms to his low back disorder status post 
discectomy.  While the veteran's statements and testimony are 
accepted for purposes of establishing the presence of those 
symptoms, it is beyond his lay purview to establish a link 
between his low back disorder status post discectomy and 
those lower extremity symptoms.  Espiritu; cf. Jandreau.  

The present case presents no objective findings of muscle 
spasm or guarding associated with the veteran's low back 
disorder status post discectomy, and there is no evidence of 
incapacitating episodes requiring bed rest prescribed by a 
physician.  The weight of objective evidence is against 
significantly impairing intervertebral disc syndrome 
pathology or radiculopathy associated with the veteran's low 
back disorder status post discectomy for the entire rating 
period.  Accordingly, a rating for low back disorder status 
post discectomy is not warranted on those bases.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.    

Localized symptoms in the lower back region are manifested by 
recurring pain as alleged by the veteran and generally 
accepted by medical examiners, as well as limitation of 
motion shown upon these examinations in 2004 and 2005.  
However, neither pain as alleged nor range of motion of the 
thoracolumbar spine as measured at these examinations 
supports a higher evaluation than the 10 percent assigned 
prior to the November 28, 2005 date of the most recent VA 
examination, or the 20 percent assigned effective from 
November 28, 2005.    

Ranges of motion shown upon May 2004 and June 2004 VA 
examinations do not equate to range of motion of the 
thoracolumbar spine of greater than 60 degrees in flexion, or 
to combined range of motion of the thoracolumbar spine of 
greater than 170 degrees, even considering functional loss 
due to pain on undertaking motion, weakened movement, 
fatigability, and incoordination.  38 C.F.R. §§ 4.40 and 
4.45; DeLuca.  The veteran did not complain of more than 
moderate levels of pain associated with his low back disorder 
status post discectomy prior to November 28, 2005, and did 
not report significant functional losses associated with pain 
on undertaking motion, weakened movement, fatigability, or 
incoordination during this prior interval.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to a higher evaluation 
than the 10 percent assigned for his low back disorder status 
post discectomy for the rating period prior to November 28, 
2005.  

For the period beginning November 28, 2005, based on findings 
as noted at the November 2005 VA examination and subsequent 
EMG findings in 2006, the weight of the evidence is against 
the veteran's low back disorder status post discectomy being 
productive of disability equivalent range of motion of the 
thoracolumbar spine of 30 degrees or less, or equivalent to 
favorable ankylosis of the entire thoracolumbar spine, even 
considering functional loss due to pain on undertaking 
motion, weakened movement, fatigability, and incoordination.  
38 C.F.R. §§ 4.40 and 4.45 (2007); DeLuca.  

Accordingly, the Board finds that the weight of the evidence 
is against disability associated with the veteran's low back 
disorder status post discectomy warranting a 20 percent 
rating for the rating period before November 28, 2005, or 
warranting a 40 percent rating for the period beginning on 
November 28, 2005, which are the next higher applicable 
disability ratings for the veteran's service-connected low 
back disability for these periods.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board finds that 
staged ratings are not warranted beyond the staging already 
assigned, because for the entire rating interval the weight 
of the evidence is against an additional, identifiable 
discrete interval for which a higher rating than either of 
those assigned is warranted for the veteran's low back 
disorder status post discectomy.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

ORDER

For the appeal period prior to November 28, 2005, an 
increased rating above the 10 percent assigned for a low back 
disorder status post discectomy is denied.  

For the appeal period beginning on November 28, 2005, an 
increased rating above the 20 percent assigned for a low back 
disorder status post discectomy is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


